Citation Nr: 9914035	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Determination of proper initial, noncompensable rating for 
subepithelial opacity of the right eye, status post abrasion.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran served in active service from July 1979 
to April 1980. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's uncorrected far vision in the right eye is 
20/40, and in the left eye is 20/20.  The refractive error of 
the right eye is not related to the inservice injury.  He 
does not have a loss of visual field in the right eye.  And, 
he does not present evidence of any localized scars, atrophy 
or irregularities of the retina which are centrally located 
with irregular, duplicated enlarged, or diminished image 
unilaterally or bilaterally.


CONCLUSION OF LAW

The initial rating assigned for the veteran's subepithelial 
opacity of the right eye, status post abrasion, is 
appropriate and the criteria for a compensable disability 
evaluation in excess of 0 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.75, 4.84a, Diagnostic Codes 6099-6011, 6079, 6080 
(1998); Fenderson V. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, as reflected 
by the May 1998 VA examination report discussed below.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that in a claim 
involving disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In this case, in a June 1998 rating decision, the RO awarded 
the veteran service connection and a noncompensable 
disability evaluation for subepithelial opacity of the right 
eye, status post abrasion, effective November 1997 under 
Diagnostic Code 6099-6011.  At present, as the veteran has 
expressed disagreement with the initial assignment of a 
noncompensable disability evaluation for subepithelial 
opacity of the right eye, status post abrasion, the case is 
before the Board for appellate review.

The evidence of record includes a June 1980 VA examination 
report which shows the veteran's visual acuity was 20/25 in 
the right eye and 20/15 in the left eye.  As well, the report 
shows the veteran complained of decreased visual acuity and 
pain in the right temple.  However, upon examination, the 
veteran was found to not present any evidence of ocular 
pathology which would account for his subjective complaints, 
as well as to only have small, off visual axis, subepithelial 
corneal opacity of the right eye. 

Additionally, a May 1998 VA examination report notes the 
veteran complained of some blurriness of the right eye since 
getting hit by a tree branch in 1979, which resulted in a 
corneal abrasion.  Upon examination, the veteran was found to 
have visual acuity in the right eye, without correction, of 
20/40 and with pinhole to 20/20 -3, as well as to have visual 
acuity in the left eye, without correction, of 20/20.  Visual 
field was full to confrontation in both eyes.  Slit lamp 
examination revealed a small subepithelial opacity in the 
right cornea measuring approximately 2.5 by 2.5 millimeters 
outside the visual access related to the veteran's previous 
right eye injury; his left cornea was clear.  As a result, 
the diagnoses were a small 2.5 by 2.5 millimeter 
subepithelial opacity outside the visual access in the right 
cornea, and refractive error.  However, in an addendum to the 
May 1998 VA examination report, the examiner specifically 
noted that the veteran's scar was secondary to his in-service 
tree branch injury, but that this scar did not present 
evidence of any associated visual sequela.  More importantly, 
the examiner noted that the veteran's refractive error was 
not related to his in-service injury. 

With respect to the applicable law, where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology, are closely 
analogous. See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
veteran's subepithelial opacity of the right eye, status post 
abrasion, is currently rated, by analogy, under 38 C.F.R. § 
4.84a, DC 6099-6011.

Under Diagnostic Code 6011, a 10 percent disability 
evaluation is granted for localized scars, atrophy or 
irregularities of the retina if centrally located with 
irregular, duplicated enlarged, or diminished image 
unilaterally or bilaterally.  See 38 C.F.R. § 4.84a, DC 6011 
(1998).

In addition, evaluations of defective vision range from 10 
percent to 100 percent based on impairment of central visual 
acuity or anatomical loss of one eye or both eyes under the 
provisions of Diagnostic Codes 6061 to 6079.  See 38 U.S.C.A. 
§ 4.84a.  A zero percent evaluation is warranted for 
defective vision where vision in both eyes is 20/40 or 
better.  See 38 C.F.R. § 4.84a, DC 6079 (1998).  Higher 
schedular ratings, ranging from 10 to 30 percent, may be 
provided for impairment of the field of vision.  See 38 
C.F.R. § 4.84a, DC 6080 (1998).  The best distant vision 
obtainable after best correction by glasses will be the basis 
for rating visual acuity or defective vision, except in the 
cases of keratoconus in which contact lenses are medically 
required.  See 38 C.F.R. § 4.75 (1998).

In this case, based on his May 1998 VA examination, the 
veteran's uncorrected far vision in the right eye is 20/40, 
and in the left eye is 20/20.  As well, the evidence does not 
show the veteran has impairment of field vision in the right 
eye.  As such, even if the veteran's impairment of visual 
acuity in the right eye was related to service, it would not 
warrant the assignment of a 10 percent evaluation under 
Diagnostic Codes 6079 or 6080.  

Furthermore, the evidence shows that the subepithelial 
opacity in the right cornea is outside the visual access and, 
although the veteran has refractive error, such refractive 
error was deemed not to be related to his in-service injury.  
As such, as the veteran does not present evidence of any 
localized scars, atrophy or irregularities of the retina 
which are centrally located with irregular, duplicated 
enlarged, or diminished image unilaterally or bilaterally, 
the assignment of a 10 percent disability evaluation under 
Diagnostic Code 6011 is not warranted in this case. 

Therefore, given the above findings, the Board concludes that 
the veteran's initial noncompensable rating assigned to his 
subepithelial opacity of the right eye, status post abrasion, 
is appropriate, and the preponderance of the evidence is 
against an award of an increased, compensable evaluation for 
such disability.  38 C.F.R. § 4.84a, DCs 6099-6011, 6079, 
6080.

Finally, the Board notes that the veteran's subepithelial 
opacity cannot be analogously rated as a painful scar under 
the provisions of Diagnostic Code 7804 because this rating 
code requires scars which are superficial, tender, and 
painful on objective demonstration, and there is no such 
objective evidence in this case.  See 38 C.F.R. § 4.118, DC 
7804 (1998).

In making its determinations, the Board considered 
38 U.S.C.A. § 5107(b).  Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence 
relevant to the issue on appeal is not in relative equipoise, 
and thus, the benefit of the doubt rule does not apply to 
this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
the necessity for frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The initial rating assigned for subepithelial opacity of the 
right eye, status post abrasion, is appropriate and 
entitlement to a compensable disability evaluation is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

